DETAILED ACTION
Information Disclosure Statement
1.         Applicant and the assignee of this application are required under 37 CFR 1.105 to provide the following information that the examiner has determined is reasonably necessary to the examination of this application.
          The submitted IDS contain more than 200 references, including non-patent literatures. (Note: The latest submitted IDS submitted on 02/23/2022 contain more than 400 references). While preliminary review of the references have been done (and stamped as “all references considered” in the IDS form), it is simply impossible for the Examiner to read all the references in depth due to the limited time to successfully judge how well the references read on the claimed invention. Typically, searching strategy and tools are available to the Examiner to distinguish, among the vast listing of all prior arts, between the references that are relevant and not relevant to the claimed invention (and apply only the relevant references in the rejection thereafter). However, such strategy and tool cannot be applied in this instance, since all the references in the submitted IDS are already deemed as relevant to the claimed invention by the Applicant. As such, to help the Examiner make the proper conclusion in regard to the nature of the references in the IDS to the claimed invention, the Examiner respectfully request the Applicant to provide the most relevant references from the IDS listings.
          This requirement is an attachment of the enclosed Office action.  A complete reply to the enclosed Office action must include a complete reply to this requirement.  The time period for reply to this requirement coincides with the time period for reply to the enclosed Office action.
Double Patenting
Although not reiterated here, previous double patenting rejection is maintained.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
          The claim recites “wherein the distributed ledger is configured to distribute the data collected from the plurality of input channels to the distributed ledger based on at least one of: a network condition; an intelligent, remote management of a distribution of the high data rate data; or a self-organization of the data collector,” but said limitation is merely a genus claim with the original disclosure lacking any further details as to how to distribute as claimed (see Ariad, 598 F.3d at 1349-50, 94 USPQ2d (2010) at 1171 (2010), “an adequate written description of a claimed genus requires more than a generic statement of an invention’s boundaries,”)
          Looking at the original disclosure, several paragraphs, including Paragraphs [0043], [00368], [002329],  discloses training AI models, Paragraphs [0239], [00377] discloses server portion, coding model, machine learning, but there is no further details in regard the models or how the models are used to distribute the collected data as claimed anywhere (see also In re Wilder, 736 F2d 1516, 222 USPQ 369, Id., at 372-373 “In our view the board correctly read the Objects of the Invention as doing little more than outlining goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate. But the invention that achieves these general objectives must still be described; and Fiers, 984 F.2d at 1170, and again in Enzo, 323 F.3d at 968. “Rather, we held that original claim language to “a DNA coding for interferon activity” failed to provide an adequate written description as it amounted to no more than a “wish” or “plan” for obtaining the claimed DNA rather than a description of the DNA itself. Id. at 1170-71.
          Similarly, the dependent Claims 2, 10 and 17 recite “a data acquisition circuit structured to interpret a plurality of detection values from the collected high data rate data, each of the plurality of detection values corresponding to at least one of the plurality of input channels,” but said limitation is also a genus claim with the original disclosure lacking any further details as to how to interpret a plurality of detection values. Looking at the original disclosure, Paragraphs [0630]-[0632] as examples, disclose various ways data can be interpreted, but said paragraphs are merely general discussion on ways to interpret data lacking any specific details.
Claims 1-25 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
          The claim recites “wherein the distributed ledger is configured to distribute the data collected from the plurality of input channels to the distributed ledger based on at least one of: a network condition; an intelligent, remote management of a distribution of the high data rate data; or a self-organization of the data collector,” but said limitation is merely a genus claim with the original disclosure lacking any details as to how to distribute as claimed

          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 02/23/2022. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 9-10, 13, 16-17, 23 and 25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cohn et al., US-PGPUB 2018/0007131 (hereinafter Cohn)

          Regarding Claims 1, 9 and 16. Cohn discloses a monitoring system for data collection in an industrial environment (Abstract; Paragraph [0006]), the system comprising:

a data collector structured to collect data from a plurality of sensors, the data collector being communicatively coupled to a plurality of sensors via a plurality of input channels, each of the plurality of input channels being connected to the corresponding one of plurality of sensors ([0029], plurality of sensors; Paragraph [0053], sensors sent toward ADEPT Washer 402) 

a distributed ledger structured to store data collected from the plurality of input channels (Paragraph [0021]-[0023], memory in ADEPT peer devices to store information, including the collected sensor data; Paragraph [0053], the ADEPT washer is one of the IoT device and it has a storage to store sensed data to determine various status, including when the detergent levels are low, plugged filters, etc. as well file share with other IoT devices. Note that “a distributed ledger” is nothing more than a labeling of a generic storage as it generically store a plurality of collected data, and as such, do not have any patentable weight.), 

wherein the data collector is configured to distribute data from the plurality of input channels to the distributed ledger based on at least one of: a network condition; an intelligent, remote management of a distribution of the data; or a self-organization of the data collector (ADEPT Washer storing or distributing the collected sensed data in its own memory; Paragraph [0003], triggering event, Paragraph [0047], network condition, sense event, including humidity level exceeding and power loss)

          Regarding Claims 2, 10 and 17. Cohn discloses a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels, and wherein the plurality of detection values comprises a detection parameter (Paragraph [0047]; [0053])

          Regarding Claims 5, 13 and 23. Cohn discloses at least one of the plurality of sensors provides at least one of frequency information or vibration information (Paragraph [0003], vibration and frequency are information associated with motion as detected by motion sensor)

          Regarding Claims 6. Cohn discloses the data collector comprises one of a plurality of data collectors comprising a self-organized swarm of data collectors, wherein the self-organized swarm of data collectors organize among themselves to optimize data collection based, at least in part, on the detection parameter (Paragraph [0006] self-servicing; Paragraph [0029], plurality of sensors; Paragraph [0032], optimized wallet, which can process and store distributed transactions)

          Regarding Claims 7. Cohn discloses the distributed ledger is further structured to store a detection parameter comprising at least a portion of data from one of the plurality of sensors (Paragraph [0017]-[0018], distributed file sharing; Paragraph [0019], distributed ledger; Paragraph [0036]-[0039], peer messaging and transfer data/files within the peer network; Paragraph [0053], condition of the washer, as an example)

          Regarding Claim 25. Cohn discloses the network condition comprises quality of environmental conditions (Paragraph [0003], triggering event, Paragraph [0047], triggering event, including humidity level exceeding a threshold, or poor environmental condition, with the threshold designating the degree of environmental condition quality)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4, 8, 11-12, 14-15, 18-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Cohn et al., US-PGPUB 2018/0007131 in view of Reynolds et al., US-PGPUB 2004/0165783 (hereinafter Reynolds)

          Regarding Claims 3, 11, 18-19 and 21. Cohn does not disclose a data analysis circuit structured to analyze the plurality of detection values by evaluating a data handling constraint with respect to the detection parameter, wherein the data handling constraint is associated with at least one of the data collector, at least one of the plurality of input channels, or the data acquisition circuit 

Reynolds discloses evaluating a data handling constraint with respect to the detection parameter, wherein the data handling constraint is associated with at least one of the data collector, at least one of the plurality of input channels, or the data acquisition circuit (Paragraphs [0024]-[0027]; [0030]-[0033]; [0038]; [0076]-[0078], quality against the maximum data rate in a network)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Reynolds in Cohn and have a data analysis circuit structured to analyze the plurality of detection values by evaluating a data handling constraint with respect to the detection parameter, wherein the data handling constraint is associated with at least one of the data collector, at least one of the plurality of input channels, or the data acquisition circuit, so as to reduce data degradation and loss.

          Regarding Claims 4, 12 and 20. Reynolds discloses adjusting a data selection parameter to thereby adjust a data volume distributed by the data collector in response to the data handling constraint (Paragraphs [0025]; [0032]-[0034]; [0077]-[0078]; Figs. 1, 2)

          Regarding Claim 22. Reynolds discloses the data handling constraint is a maximum data handling capability (Paragraph [0025], maximum data rate for a network)

          Regarding Claims 8 and 24. Cohn does not disclose a data comprises a data structure supporting at least one of: a haptic interface for data presentation, a heat map interface for data presentation, or an interface that operates with self-organized tuning of an interface layer for data 

Reynolds discloses the data comprises a data structure supporting at least one of: a haptic interface for data presentation, a heat map interface for data presentation, or an interface that operates with self-organized tuning of an interface layer for data presentation (Figs. 1, 2, 4 and 8; Paragraphs [0073]-[0078])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Reynolds in Cohn and have a data structure supporting at least one of: a haptic interface for data presentation, a heat map interface for data presentation, or an interface that operates with self-organized tuning of an interface layer for data, so as to reduce data degradation and loss.

          Regarding Claim 14. Reynolds discloses a state information of at least one of: at least one of the plurality of input channels, at least one of the plurality of sources, or the data collector, and adjusting the data selection parameter in response to the anticipated state information.(Paragraphs [0032]-[0034]; [0078]; Figs. 1, 2)

          Regarding Claim 15.  Reynolds discloses anticipating the state information comprises operating a machine learning facility and/or a pattern recognition component to iteratively improve the adjusting the data selection parameter (Paragraphs [0032]-[0034], going through a number of iterations)
Response to Arguments
Applicant's arguments filed 02/23/2022 have been fully considered but they are not persuasive. 
12.       In regard to the IDS, the CFR 1.56 Duty to disclose refers to the submission of all information material to patentability. In other words, submission of all relevant information to patentability. Since there is variability in the degree of relevancy with the IDS references, Examiner is requesting under a separate requirement under CFR 1.105 that the Applicant identify those references that are most relevant from what is listed for the reason explained above. Applicant is advised that CFR 1.105 is a requirement that the Applicant must comply and the failure to comply with the requirement will result in abandonment of the Application (unless otherwise indicated in the Office Action). Furthermore, note that this is the first refusal to comply with the requirement. 
13.          In regard to the prior art rejection, the rejection has been updated as shown above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2865